SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1196
CA 15-00507
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
LOUIS YOURDON, PETITIONER-APPELLANT,

                      V                              MEMORANDUM AND ORDER

PAROLE OFFICER MARTIN SEMRAU, NEW YORK
STATE DIVISION OF PAROLE, TINA M. STANFORD,
CHAIRWOMAN OF PAROLE BOARD, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, ANTHONY ANNUCCI, ACTING COMMISSIONER,
NEW YORK STATE DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION, AND PAUL CHAPPIUS,
SUPERINTENDENT, ELMIRA CORRECTIONAL
FACILITY, RESPONDENTS-RESPONDENTS.


LOUIS ROSADO, BUFFALO, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (BRIAN D. GINSBERG OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Livingston County (Dennis S. Cohen, A.J.) entered
December 18, 2014 in a habeas corpus proceeding. The judgment
dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner appeals from a judgment dismissing his
petition for a writ of habeas corpus in which he sought release from
state prison on various grounds. While this appeal was pending,
however, petitioner was released to parole supervision, thereby
rendering this appeal moot (see People ex rel. Anderson v James, 125
AD3d 1329, 1330; People ex rel. Moore v Lempke, 101 AD3d 1665,
1665-1666, lv denied 20 NY3d 863). Contrary to petitioner’s
contention, the exception to the mootness doctrine does not apply (see
People ex rel. Baron v New York State Dept. of Corr., 94 AD3d 1410,
1410, lv denied 19 NY3d 807; see generally Matter of Hearst Corp. v
Clyne, 50 NY2d 707, 714-715).



Entered:    November 20, 2015                      Frances E. Cafarell
                                                   Clerk of the Court